/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       July 23, 2015

                                   No. 04-14-00561-CV

                               Noe GARCIA and Iris Garcia,
                                      Appellants

                                            v.

                                     Gloria GARCIA,
                                         Appellee

                From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. DC-12-335
                       Honorable Ana Lisa Garza, Judge Presiding


                                      ORDER
Sitting:     Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Jason K. Pulliam, Justice


     The panel has considered the Appellee’s Motion for Rehearing, and the motion is
DENIED.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court